United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1164
                                   ___________

Donzell L. Barnes, Sr.,               *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Dora Schriro; Carl White; Reed Very, * Western District of Missouri.
Function Housing Manager; Michael     *
Groose; Matt Sturn; Reed,             *         [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                          Submitted: December 7, 1999

                               Filed: December 13, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Donzell L. Barnes, a Missouri inmate, appeals from the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action against prison officials



      1
       The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
alleging deliberate indifference. Having reviewed the record and the parties’ briefs, we
affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-